STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 14, 2016
              Plaintiff-Appellee,

v                                                                  No. 324417
                                                                   Wayne Circuit Court
JEFFREY MATTHEW LEMIEUX,                                           LC No. 13-011605-FH

              Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Jeffrey Matthew Lemieux, appeals as of right his conviction, following a
bench trial, of resisting or obstructing a police officer, MCL 750.81d. The trial court sentenced
Lemieux to serve two years’ probation. We affirm.

                                I. FACTUAL BACKGROUND

        According to Taylor Police Officer Dominic Diggs-Taylor, he responded to a domestic
violence call at Lemieux’s residence. The caller reported that an elderly woman had been
assaulted in the home by her daughter’s boyfriend. When Officer Diggs-Taylor knocked on the
door, Lemieux answered and stated that nothing was going on. Officer Diggs-Taylor heard a
woman yell something from inside the house, and Lemieux attempted to go back inside.

       Officer Diggs-Taylor’s partner, Officer Joe Thiverage, grabbed Lemieux’s arm before he
could close the door. Officer Thiverage explained that, because they were on the scene for a
domestic violence report and heard a woman yelling, he needed to confirm that everyone in the
home was safe. Officer Diggs-Taylor testified that he was concerned that someone in the house
was being assaulted. Lemieux jerked away and ran into the house. The officers followed, and
Lemieux refused to put his hands up, began thrashing when the officers grabbed him, and struck
Officer Diggs-Taylor.

        According to Jennifer Rager, Lemieux’s girlfriend, when Lemieux answered the door, the
police asked him to go outside and Lemieux asked them to leave. Rager said that Lemieux stated
that he would put on his shoes and speak to the officers, but when Lemieux turned to grab his
shoes, police officers tackled him. Lemieux’s testimony was consistent with Rager’s.



                                               -1-
        In summarizing its findings, the trial court stated that it did not find Rager or Lemieux’s
accounts credible. It found that there was sufficient evidence to find Lemieux guilty of resisting
or assaulting a police officer.

                                 II. STANDARD OF REVIEW

        This Court reviews de novo a challenge to the sufficiency of the evidence following a
bench trial. People v Wilkens, 267 Mich. App. 728, 738; 705 NW2d 728 (2005). We review the
evidence “in a light most favorable to the prosecution to determine whether the trial court could
have found that the essential elements of the crime were proved beyond a reasonable doubt.” Id.
This Court defers to the trier of fact’s determinations regarding the weight of the evidence and
the credibility of the witnesses. People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57
(2008).

                                         III. ANALYSIS

       Lemieux contends that the trial court erred by finding that the police officers’ arrest was
lawful and, therefore, that he did not have a right to resist that arrest. We disagree.

        MCL 750.81d(1) provides in part that a person who “ . . . obstructs, opposes, or
endangers a person who the individual knows or has reason to know is performing his or her
duties is guilty of a felony . . . .” The elements of resisting or obstructing are that

       (1) the defendant assaulted, battered, wounded, resisted, obstructed, opposed, or
       endangered a police officer, and (2) the defendant knew or had reason to know
       that the person that the defendant assaulted, battered, wounded, resisted,
       obstructed, opposed, or endangered was a police officer performing his or her
       duties. [People v Corr, 287 Mich. App. 499, 503; 788 NW2d 860 (2010).]

However, MCL 750.81d(1) does not abrogate a defendant’s common-law right to resist an
unlawful arrest. People v Moreno, 491 Mich. 38, 52; 814 NW2d 624 (2012). A defendant may
only be convicted of resisting or obstructing if the prosecution establishes, as an element of the
crime, that the officers’ actions were lawful. Id. at 51-52. The lawfulness of the officers’ actions
is a question of fact for the jury. People v Quinn, 305 Mich. App. 484, 494; 853 NW2d 383
(2014).

        The United States and Michigan constitutions both guarantee the right of persons to be
secure against unreasonable searches and seizures. US Const, Am IV; Const 1963, art 1, § 11.
“In order to show that a search was legal, the police must show either that they had a warrant or
that their conduct fell under one of the narrow, specific exceptions to the warrant requirement.”
People v Eaton, 241 Mich. App. 459, 461; 617 NW2d 363 (2000).

        Neither a warrant nor probable cause to search are required under the emergency aid
exception. People v Brzezinski, 243 Mich. App. 431, 434; 622 NW2d 528 (2000). “[R]endering
aid to persons in distress is one of the community caretaking functions of the police.” People v
Davis, 442 Mich. 1, 23; 497 NW2d 910 (1993). The emergency aid exception applies when a
police officer reasonably believes that it is necessary to enter a home to assist a person who
needs immediate aid. Id. at 25. The officer “must possess specific and articulable facts” that

                                                -2-
lead them to believe that “a person within is in need of immediate aid.” Id. at 25-26. The officer
may not do more than is reasonably necessary to determine whether a person is in need of
assistance and provide that assistance. Id. at 26.

        In this case, Officer Diggs-Taylor articulated specific facts that led him to believe that a
person inside the home was in need of immediate aid—a woman had previously called to report
that an elderly woman was being domestically assaulted inside the home, and while at the front
door, he heard a woman yell something inside the home. Officer Diggs-Taylor and Officer
Thiverage both explained that the circumstances led them to believe that there was a woman who
needed assistance inside and they needed to investigate. We conclude that the evidence was
sufficient to support the trial court’s finding that the officers’ entry into Lemieux’s home was
lawful under the emergency aid exception to the warrant requirement. Accordingly, Lemieux
had no right to resist the officers in their performance of their duties.

       We affirm.

                                                             /s/ Peter D. O’Connell
                                                             /s/ Jane E. Markey
                                                             /s/ Colleen A. O’Brien




                                                -3-